Citation Nr: 1017463	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-05 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1951 to 
May 1955.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, and from an August 2007 rating 
decision of the RO in Reno, Nevada.  

The Veteran testified at a Travel Board hearing in May 2009 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is contained in the claims file. 

In November 2009, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to obtain a VA examination and medical opinion.  The action 
specified in the November 2009 Remand completed, the matter 
has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's low back condition is not etiologically related 
to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back 
condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in September 2006, prior to the initial RO 
decision.  This letter informed the Veteran of what evidence 
was required to substantiate his claim and of VA and the 
Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigned disability 
ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records.  
It appears from the Veteran's testimony at his May 2009 
hearing that any private treatment records relating to his 
low back condition have been destroyed by the treatment 
providers and are unobtainable.  The Veteran was also 
afforded a VA examination and opinion in January 2010.  
 
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is seeking entitlement to service connection for 
a back condition.  

The Veteran's service treatment records fail to reflect any 
complaints, findings, or treatment for a back disorder.  
However, at his May 2009 hearing the Veteran testified to 
having suffered an injury in service in approximately 1953, 
when a metal plate fell on him in the course of duties as a 
welder.  He further testified that while he did not then or 
thereafter in service seek medical attention for his back, he 
did experience difficulty with his back since that injury.  

The Veteran's service form DD214 does reflect a military 
occupational specialty upon separation equivalent to the 
civilian occupation of sheet metal worker apprentice, and 
this is consistent with welding work and the Veteran's 
assertion of injury in the course of such work.  However, the 
evidentiary record beyond the Veteran's assertions does not 
support the presence of a back disorder dating from service.  
The Veteran testified to the unavailability of past treatment 
records for his back, due to their having been destroyed by 
the treating physician's office many years ago, and the 
Veteran has not identified any source of documentation of 
back disability proximate to service.  

The Veteran has submitted relatively recent treatment 
records, which include a computed tomogram (CT) scan report 
and addendum, both dated in April 2007, noting past findings 
on magnetic resonance imaging (MRI) and bone scan of an 
irregularity of the right ischium, but with no abnormality of 
the right ischium shown on CT scan.  The CT examiner 
concluded that the findings on MRI and bone scan were of 
"very low suspicion for metastatic process" and may 
constitute "early Paget's disease or perhaps a bone 
contusion."  The claims file contains no records further 
clarifying the nature of the identified right ischium 
irregularity, and the Veteran has not informed of any such 
clarification.  Thus, the record presents the possibility of 
a past contusion of the right ischium, which, even if 
present, has not been medically associated with any current 
disability.  

The Veteran has testified that while he has had an ongoing 
back disorder since service, he is not currently receiving 
medical treatment beyond massage therapy administered by his 
wife, who is reported to be a "medical technician." 
(hearing transcript, p. 4)  The Veteran and his wife both 
testified that the Veteran previously received treatment for 
his back, though they added that his current treating 
physician was not treating him for his back.  

In his original claim submitted in August 2006, more than 51 
years after service separation, the Veteran contended that he 
had back symptoms in service as a result of lifting heavy 
objects in different positions, with worsening of this 
condition after service.  In a statement submitted in 
September 2006, the Veteran contended that he had a back 
disorder as a result of strenuous activities as a welder in 
service.  It was not until the Veteran's notice of 
disagreement submitted in October 2007 that the Veteran noted 
radiological findings of a bone contusion, and it was not 
until his VA Form 9 submitted in February 2008 that the 
Veteran contended that he suffered an injury in service, 
which he then also clarified was as a result of a metal plate 
striking his back. 

As noted supra, service treatment records are devoid of 
findings of a back disorder.  They also provide no record of 
an injury or contusion to the back, which absence is at least 
consistent with the Veteran's testimony that he did not 
report his back injury or seek treatment for it in service.

The Veteran was afforded a VA examination in January 2010 to 
address the nature and etiology of any current back disorder.  
The Veteran described a dull constant ache in his low back 
with occasional sharp pain and recurrent pain radiating into 
the legs with tingling and numbness.  He reported that 
activities such as prolonged standing or walking or 
repetitive bending cause increased pain.  He denied use of 
any assistive devices.  He reported that he can wash, dress, 
and transfer without assistance, but has limited ability to 
perform light housekeeping activities, as well as heavy 
lifting, prolonged standing, kneeling, squatting, and 
stooping.  He can no longer run or jump and no longer 
participates in any physical or contact sports.  He has no 
restrictions on driving.  

On examination, the Veteran stood erect with good posture and 
a symmetrical appearance.  His head was centered over his 
shoulders.  He had no excessive lordotic or kyphotic curve.  
The Veteran had a steady gait with no significant limp or 
lift.  The Veteran had full range of motion except for 
forward flexion which was slightly limited at 0 to 86 out of 
90 degrees.  Repetitive testing caused an additional loss of 
one degree of active flexion, as well as an escalation of 
pain and discomfort.  There was tenderness to palpation 
throughout the lumbosacral area extending into the pelvic 
region, but pressure over the right and left sciatic notches 
was painless.  Strength and sensation to the lower 
extremities were intact, but deep tendon reflexes at the 
Achilles level were absent.  Straight leg raising was 
negative bilaterally.  The Veteran refused additional 
diagnostic testing such as radiographs of the thoracolumbar 
spine and a bone scan.  The VA examiner noted that without 
this additional testing, a definitive diagnosis cannot be 
made, but that based on physical examination, the Veteran has 
minimal lumbosacral dysfunction.  The examiner concluded that 
the irregularity of the right ischium is not consistent with 
traumatic etiology based on the diagnostic studies completed 
to date and that it was less likely than not that the 
Veteran's current back condition was caused by or related to 
any condition originating during the Veteran's active 
military service.  In reaching his decision, the examiner 
relied upon the Veteran's service treatment records, private 
medical records, the Veteran's May 2009 testimony, the 
Veteran's reported medical history at the January 2010 
examination, clinical findings, and available pathology and 
diagnostic studies.  

In deciding whether entitlement to service connection is 
warranted, the Board has given great weight to the examiner's 
opinion that the Veteran's current low back condition is 
unrelated to his military service.  The Board has also 
considered the absence of evidence of treatment for back pain 
or injury in service or for many years after service.  Even 
if the Board were to assume that the Veteran was injured as 
he claimed, there is no evidence that this injury resulted in 
a chronic disability.  At his separation examination in May 
1955, no abnormalities or permanent disabilities were noted.  

The Board has carefully considered the testimony of the 
Veteran that he injured his back in service and has suffered 
from back problems since that injury.  The Board recognizes 
that the Veteran is competent to testify regarding an injury 
in service and as to physical symptoms he has experienced 
since then.  Nevertheless, the Board finds the other evidence 
of record discussed above to be more probative.  

Additionally, the Board notes that in his original claim 
submitted in August 2006, the Veteran contended that he had 
back symptoms in service as a result of lifting heavy objects 
in different positions, with worsening of this condition 
after service.  In a statement submitted in September 2006, 
the Veteran contended that he had a back disorder as a result 
of strenuous activities as a welder in service.  It was not 
until his February 2008 VA Form 9 that the Veteran contended 
that he suffered an injury in service, which he then also 
clarified was as a result of a metal plate striking his back.  
The fact that the Veteran did not mention any injury in 
service until over a year after he first submitted his claim 
and after that claim had been denied undermines the Veteran's 
credibility.  The Board also notes that the Veteran refused 
additional diagnostic testing proposed by the VA examiner 
which could potentially have provided evidence concerning the 
nature or etiology of his back condition.  In any event, the 
VA examiner was aware of all the proffered theories of 
entitlement yet found that the evidence as a whole did not 
support the conclusion that the present complaints of a low 
back disorder are related to service.   

Based on the above evidence, the Board finds that entitlement 
to service connection for a back condition is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for a back condition is 
denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


